DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal conference request
In view of the Appeal Brief filed on 10/08/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection on is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             


Claim Interpretations
The “wherein the plurality of mesas, which are external to the seal band area, are located radially closer to a center of the body than the seal band area” of claim 13 is describing mesas in the inner region “external to the seal band area”, as there is no mesas outside the outer seal band, and some of the mesas in the seal band area are excluded from “wherein the plurality of mesas, which are external to the seal band area”.

The “two of the plurality of mesas” of claims 34, 36, and 37 and “two of the mesas” of claim 36 can be any two of the plurality of mesas, does not have to be two neighboring mesas.

As a result, “one of the areas between two of the plurality of mesas” of claim 37 can also be any of the two mesas and any area. Subsequently, “wherein the area between the two of the plurality of mesas is offset from the center of the body” of claim 42 and “wherein the one of the areas is offset from the center of the body” can be any area away from the center of the body.

Applicants’ mesas seem to be discontinuous (see 504 of Fig. 6). Therefore, the recess from the top surface of mesas is a continuous areas/volume. The “depths of areas between the plurality of mesas vary in size” will be considered as any change of depth within this continuous areas/volume recess.

The previously added limitation “a gas channel configured to supply gas to one of the areas between two of the mesas” of claims 34 and 37 is considered between any two mesas (Again, see Fig. 6).

The newly amended limitation “the two of the plurality of mesas” in claim 36 appears to be referring to “a gas channel configured to supply gas to one of the areas between two of the mesas” of parent claim 34.

The limitation “a particular substrate” of claims 12, 44, and 47. Substrate is not part of the apparatus, a particular substrate is not part of the apparatus either. Furthermore, a particular substrate does not specifically set up a temperature profile that needs to be compensated. It is the design goal of the temperature distribution for the substrate that determined the depth distribution of the mesas.

The limitation “depths of areas between the plurality of mesas vary in size and are predetermined and set according to a predetermined temperature distribution pattern across at least one of the substrate or a particular base plate of the substrate support and experienced during processing of the substrate” of claim 12, this is not the same as “a surface area” of the “a top surface having a surface area” cited previously in claim 12.
Note also the “a temperature distribution pattern” of claim 8, 9, 11, 12, 22, etc, is also not part of the apparatus, further shows that this is a design criteria.

Although “area” is a 2-demensional mathematical term, it seems “depths of areas” of claim 12 is describing the vertical cross-sectional areas of this recess.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 47-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi et al. (US 20040218340, hereafter ‘340), in view of Nagayama (US 20140008020, hereafter ‘020), Uher et al. (US 20020002008, hereafter ‘008), Kaeppeler (US 20060112881, hereafter ‘881), and Ranish et al. (US 20140334806, hereafter ‘806).
‘340 teaches some limitations of:
Claim 47: Electrostatic chuck for an electrically insulative substrate (title), a substrate processing apparatus for a hard disc manufacturing apparatus, a reticle fixing apparatus in an EB (electron beam) exposure apparatus, and a CVD, etching or sputtering apparatus for manufacturing elements to be formed on SOS (silicon on sapphire) and SOI (silicon on insulator) wafers ([0002], the claimed “a substrate support for a substrate processing system, the substrate support comprising”):
the electrostatic chuck 1 is connected through a connector portion 11 onto a metal plate 6 (Fig. 3, [0027], last sentence, the electrostatic chuck 1 is the claimed “a body”),
nd last sentence, the claimed “a plurality of mesas distributed across and extending from and in a direction away from the body and are configured to support a particular substrate, wherein each of the plurality of mesas is a solid post-shaped mesa and includes a top surface having a surface area that contacts and supports the substrate”, see Fig. 1 for post-shaped protrusions 2),
Fig. 3 shows the holding surfaces are at the same height (the claimed “distances between a plane extending along a bottom surface of the body and the top surfaces of the plurality of mesas are equal in length”, note the connector portion corresponding the Applicants’ bottom surface 211 and having equal distance to the top surface of the electrostatic chuck 1, “and refer to respective heights of the plurality of mesas” is a definition).

‘340 further teaches that heating/cooling is conducted to the electrostatic chuck 1 by passing a medium through a medium flow passage 8 which is provided within the metal plate 6 ([0027], last sentence), Fig. 3 shows inlet and outlet 14, 15 at the opposite side of the cooling passage 8 across the metal plate 6. A person of ordinary skill would have known these two points are along the diameter of the body and along perimeter of the metal body 6 (passing through the center) for the uniformity and symmetric distribution of the temperature of the chuck. Note further this interpretation is the same as Applicants’ previous added claims 47-48 based on the drawing of Fig. 2 which is interpreted as inlet 220 and outlet 222 being at the perimeter and across the diameter. If 

‘340 does not teach the other limitations of:
Claim 47: the depths of at least some of the areas between the plurality of mesas decrease in size across the body from a first point along a diameter of the body to a second point along the diameter of the body, and
the first point and the second point are located along a perimeter of the body.
Claim 48: wherein: the first point is above a coolant channel inlet of the body, and 
the second point is above a coolant channel outlet of the body.
Claim 51: wherein first ones of the depths of the areas between the mesas decrease in size along the diameter of the body from the first point to a center of the body and from the center of the body to the second point.

Applicants argued that labels 14 and 15 are not explained for the medium flow passage 8 and it may not be along a diameter of the body, that there is no teaching of 

‘020 is an analogous art in the field of a plasma processing apparatus includes a lower electrode 12 on which a wafer W is provided. A second coolant path 70b is formed in a spiral shape in a region within the lower electrode 12 (abstract) a plasma CVD (Chemical Vapor Deposition) apparatus configured to perform a thin film deposition process, a plasma etching apparatus configured to perform an etching process ([0003]). Fig. 4C of ‘020 shows the inlet and outlet of the coolant path at the perimeter of the body and at opposite end of a diameter.

‘008 is an analogous art in the field of a wafer is placed on the upper surface 18 of the pedestal 16. The upper surface 18 is polished and lapped to a high degree of smoothness and flatness. It also includes vacuum grooves 19 for wafer restraint. This upper surface 18 receives plating or coating appropriate to the type of wafer under test … a number of bores that receive cartridge heaters 21 (Fig. 1, [0081], 2nd-4th sentences), Preferably the chuck plate 12 is formed integrally, since the absence of interfaces between sub-components increases the efficiency of the heat transfer between the upper surface 18 of the chuck plate 12 and the fluid in the channels 22. In particular, this permits air to be used as a heat transfer fluid in the channels 22 at a higher wafer power dissipation level than would otherwise be possible, before requiring the use of a liquid coolant. The use of a gas coolant is more convenient than the use of a liquid coolant ([0093], 3rd sentence). ‘008 teaches that fluid in the channels 22 is going to rise in temperature as it flows along the channels 22, as a result of the heat that is being transferred to the fluid. As a result of this increase in temperature, the heat transfer to the fluid is going to be diminished along the length of the channels 22. This may result in an undesirable temperature gradient forming on the pedestals along the length of the channels 22. This can be compensated for by making the groove deeper at the entry side of the channels, or by providing additional grooves, or by tailoring the groove in other ways ([0091], 2nd sentence).

‘881 is an analogous art in the field of CVD Coating Device (title), The base of the process chamber 1 is formed by substrate holders 9 (Fig. 1, [0019]). ‘881 teaches that Since the heat transfer is dependent on the gap height, the regions of the compensation plate with which the greatest gap height is associated are supplied the least effectively with heat ([0007], 15th sentence), In the case of the exemplary embodiments represented in FIGS. 5 and 6, the compensation plate 4 lying directly upstream of the substrate holders 9 in the direction of flow is formed as a ring. In these two embodiments, the underside 4' of the ring-shaped compensation plate 4 runs in an inclined manner in relation to the upper side 4'' or in an inclined manner in relation to the upper side 2' of the carrier plate 2. This produces a wedge-shaped horizontal gap 3. The different gap height results in a different heat transfer from the heated carrier plate 2 to the compensation plate 4, and consequently in a different surface temperature of the compensation plate 4 ([0022]).




Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the inlets and outlets of the cooling medium flow passage 8 at perimeter and opposite ends of a diameter, as taught by ‘020, for the purpose of symmetric cooling and cooling as large area as possible. Furthermore, a person having ordinary skill in the art would have known that the cooling fluid in the cooling medium flow passage 8 would have risen temperature as it flows from inlet to outlet, as taught by ‘008, and to have designed that protrusions 2 by reducing the depth of the gas enclosure portion 9 from the cooling medium flow passage 8 inlet to the cooling medium flow passage outlet of ‘340, as taught by ‘008 ([0091], 2nd sentence), ‘881 ([0007], 15th sentence), and ‘806 ([0029], last sentence), for the purpose of compensate the risen temperature in the cooling medium flow passage 8.

.
Claims 10, 12-14, 16, 21-23, 26, 28, 30-38, 42-46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over ‘340, in view of Gondhalekar et al. (US 6682603, from IDS 10/15/2020, hereafter ‘603), ‘020, ‘008, ‘881, ‘806, and WIlby et al. (US 20150225841, hereafter ‘841).
‘340 teaches some limitations of:
Claim 12: Electrostatic chuck for an electrically insulative substrate (title), a substrate processing apparatus for a hard disc manufacturing apparatus, a reticle fixing apparatus in an EB (electron beam) exposure apparatus, and a CVD, etching or sputtering apparatus for manufacturing elements to be formed on SOS (silicon on sapphire) and SOI (silicon on insulator) wafers ([0002], the claimed “a substrate support for a substrate processing system, the substrate support comprising”):
the electrostatic chuck 1 is connected through a connector portion 11 onto a metal plate 6 (Fig. 3, [0027], last sentence, the electrostatic chuck 1 is the claimed “a body”),
thereby attracting the insulative substrate 10 at protrusions 2 ([0027], 2nd last sentence, the claimed “a plurality of mesas distributed across and extending from and in a direction away from the body and are configured to support a particular substrate, wherein each of the plurality of mesas is a solid post-shaped mesa and includes a top surface having a surface area that contacts and supports the substrate”, see Fig. 1 for post-shaped protrusions 2),

grooves 4 are formed on the surface of the electrostatic chuck 1. Through the gas enclosure portion 9 and the solid-body contact portion, heat transmission is conducted between the insulative substrate 10 and the electrostatic chuck 1 ([0029], last sentence, the claimed “depths of areas between the plurality of mesas vary in size according to a temperature distribution pattern across at least one of the substrate or a particular base plate of the substrate support and experienced during processing of the substrate”,  see also claim interpretation for “a temperature distribution pattern”, as a design criteria, see also Fig. 2).
Claim 44: Electrostatic chuck for an electrically insulative substrate (title), a substrate processing apparatus for a hard disc manufacturing apparatus, a reticle fixing apparatus in an EB (electron beam) exposure apparatus, and a CVD, etching or sputtering apparatus for manufacturing elements to be formed on SOS (silicon on sapphire) and SOI (silicon on insulator) wafers ([0002], the claimed “a substrate support for a substrate processing system, the substrate support comprising”):

thereby attracting the insulative substrate 10 at protrusions 2 ([0027], 2nd last sentence, the claimed “a plurality of mesas distributed across and extending from and in a direction away from the body and are configured to support a particular substrate, wherein each of the plurality of mesas is a solid post-shaped mesa and includes a top surface having a surface area that contacts and supports the substrate”),
Fig. 3 shows the holding surfaces are at the same height (the claimed “distances between a plane extending along a bottom surface of the body and the top surfaces of the plurality of mesas are equal in length”, note the connector portion corresponding the Applicants’ bottom surface 211 and having equal distance to the top surface of the electrostatic chuck 1, “and refer to respective heights of the plurality of mesas” is a definition).

‘340 does not teach the other limitations of:
Claim 12: (12A) a plurality of bands defining a seal band area, wherein
the seal band area is disposed between opposing sides of two adjacent ones of the plurality of bands and includes some of the plurality of solid post-shaped mesas,

heights of the plurality of bands are equal to the heights of the plurality of mesas,
the seal band area has a first depth, 
(12B) depths of at least some of the areas between the plurality of mesas, which are external to the seal band area, (12C) are larger than the first depth (12D) and decrease in size across the body from a first point along a diameter of the body to a second point along the diameter of the body, and
the first point and the second point are located along the seal band area.
Claim 44: (44A) a plurality of bands defining a seal band area, wherein
the seal band area is disposed between opposing sides of two adjacent ones of the plurality of bands and includes some of the plurality of solid post-shaped mesas,
the plurality of bands are integrally formed as part of the body and extend from the body to form seals with a side of the substrate, 
the seal band area has a first depth, and
(44B) depths of at least some of the areas between the plurality of mesas, which are external to the seal band area, (44C) are larger than the first depth (44D) and decrease In size across the body from a first point along a diameter of the body to a second point along the diameter of the body, and

Claim 49: wherein first ones of the depths of the areas between the mesas decrease in size along the diameter of the body from the first point to a center of the body and from the center of the body to the second point.
	Claim 50: wherein first ones of the depths of the areas between the mesas decrease in size along the diameter of the body from the first point to a center of the body and from the center of the body to the second point.

‘603 is an analogous art in the field of Substrate Support With Extended Radio Frequency Electrode Upper Surface (title) particularly Electrostatic chucks employ electrostatic force to securely hold a substrate and are also frequently adapted to control the temperature of the substrate using a heat exchanging fluid (col. 1, lines 25-28) and backside cooling gas (col. 4, lines 38-39). ‘603 teaches that FIG. 4 is a simplified cross-sectional view of the embodiment of the electrostatic chuck shown in FIG. 3, supporting a substrate 17. FIG. 5 shows an enlarged cross-sectional view of an edge portion of the substrate support. FIG. 4 shows that support 18 comprises a central conductive material 18a coated with a dielectric material 18b, such that the application of bias to support 18 creates a unitary electrode. FIG. 4 further shows the multiple protrusions 66 and also shows the inner seal 72 and the outer seal 74 (col. 10, lines 19-28, Figs. 4-6 show protrusions between seals 72 and 74), for the purpose of a heat transfer gradient is defined in which a greater amount of heat is transferred from a portion of a wafer disposed adjacent to the periphery zone 71 than is transferred 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added seals 72 and 74 with some protrusions 66 of ‘603 to the peripheral portion of the electrostatic chuck 1 of ‘340 (the limitation of 12A and 44A), for the purpose of a heat transfer gradient is defined in which a greater amount of heat is transferred from a portion of a wafer disposed adjacent to the periphery zone 71 than is transferred between a portion of a wafer disposed adjacent to the central zone, leading to improve deposition uniformity and gap fill performance across an entire substrate (col. 7, lines 61-65 and col. 1, lines 63-64).

Applicants argued that labels 14 and 15 are not explained for the medium flow passage 8 and it may not be along a diameter of the body, that there is no teaching of cooling passage inlet is at a lower temperature than the outlet, and that the depths variation is not taught.

	‘020, ‘008, ‘881, and ‘806 are analogous arts as discussed above.

reducing the depth of the gas enclosure portion 9 from the cooling medium flow passage 8 inlet to the cooling medium flow passage outlet of ‘340, as taught by ‘008 ([0091], 2nd sentence), ‘881 ([0007], 15th sentence), and by ‘806 ([0029], last sentence), (the limitations of 12B, 12D, 44B, 44D, and 49-50), for the purpose of compensate the risen temperature in the cooling medium flow passage 8. Note as the cooling passage 8 inlet and outlet passing from perimeter to opposite side of perimeter, it would have passing through the seal ban area (the limitations of 12D and 44D).

‘841 is an analogous art in the field of a method of processing a substrate by physical vapour deposition (PVD) and to associated PVD apparatus ([0001]), particularly the substrate to be processed is positioned on a platen … Electrostatic chucks ([0004]), including a low pressure plasma in the chamber 1 (Fig. 1, [0051]) and to provide improved cooling by way of enhanced convection between the substrate and the substrate support cooling gas ([0009]). ‘841 teaches that FIG. 5 shows a platen 50 which has a shaped upper surface 52 on which the wafer is placed. It may be noted that the channels for allowing the background cooling gas to pass through the platen have concave in the region 54. This provides a gap between the back of the wafer and the upper surface 52 of the platen 50 which varies with radial position. Without wishing to be limited by any particular theory or conjecture, it is thought that the provision of a dished platen reduces wafer movement by two mechanisms. Firstly, the increased volume at the back of the wafer means that less lift force is generated for a given gas flow. Secondly, if the backside gas flow is increased to the point where the wafer does not move, the wafer will move to the centre of the chamber to minimise the total potential energy of the system. Once the wafer is centralised within the dished portion it is in a stable equilibrium state, and little or no further movement will occur ([0058], 4th to 13th sentences, in other words, the concave region 54 is for the cooling gas, same as the cooling gas enclosure 9 of ‘340).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted/superimposed the gas enclosure portion 9 and grooves 4 at the upper surface of the electrostatic chuck 1 of ‘340 in the concave region 54 of ‘841, and built the protrusions 2 at equal top surface height on the imported concave region 54, for the purpose of less lift force, stable wafer without movement, as taught ‘841 ([0058], 11th to 13th sentences). Note as the imported seals 73, 74 and protrusions 70 is at the peripheral portion of the electrostatic chuck 1 

‘340 further teaches the limitations of:
Claim 16: the electrostatic chuck 1 is connected through a connector portion 11 onto a metal plate 6 (Fig. 3, [0027], last sentence, the metal plate 6 is the claimed “further comprising the base plate”; the connector portion 11 is the claimed “a thermal bond layer disposed on the base plate”; and the electrostatic chuck 1 is the claimed “a support plate comprising the body and the plurality of mesas”).
Claim 22: see claim interpretation for “a temperature distribution pattern”, the claimed ”wherein the depths of the areas are predetermined and set according to the temperature distribution pattern”.
Claim 28: grooves 4 having different depth than the gas enclosure portion 9 (the claimed “wherein the temperature distribution pattern and the pattern of the depths across the substrate support are non-uniform”).
Claim 30: as the other factors (such as cooling and material in the substrate support) also contribute to the final temperature distribution, the depths of mesas are responsible for part of this final temperature distribution (the claimed “wherein the depths of the areas between the plurality of mesas are indirectly proportional to corresponding temperatures of the temperature distribution pattern”).

Claims 34 and 37: Gas is supplied through a gas supply conduit 13 from a gas supply opening 5 and enclosed within a gas enclosure portion 9 ([0029], the claimed “further comprising a gas channel configured to supply gas to one of the areas between two of the plurality of mesas, which is not over the coolant channel inlet and the coolant channel outlet, wherein the gas channel is disposed between the coolant channel inlet and the coolant channel outlet” of claim 34 and “further comprising a gas channel configured to supply gas to one of the areas between two of the plurality of mesas, wherein the one of the areas is disposed between the first point and the second point” of claim 37, and as shown in Fig. 3, see also [0050]).
one of the areas between the two of the plurality of mesas is closer to a center of the body than a peripheral edge of the body; and the coolant channel inlet and the coolant channel outlet are closer to the peripheral edge of the body than the center of the body” of claim 36 and “wherein; the one of the areas is closer to the center of the body than a peripheral edge of the body; and the coolant channel inlet and the coolant channel outlet are closer to the peripheral edge of the body than the center of the body“ of claim 38).
Claims 42-43: numerous area are offset from the center, both in plan view and in 3-D sense, “wherein the area between the two of the plurality of mesas is offset from the center of the body” of claim 42 and “wherein the one of the areas is offset from the center of the body” of claim 43.

The combination of ‘340, ‘603, ‘020, ‘008, ‘881, ‘806, and ‘841 further teaches the limitations of:
Claims 13 and 26: the imported seals 72 and 74 from ‘603 would have been radially outwards of gas enclosure portion/mesas 9 of ‘340 (the claimed “wherein the plurality of mesas, which are external to the seal band area, are located radially closer to a center of the body than the seal band area” of claim 13 and “wherein: each of the plurality of bands is ring-shaped; and the seal band area is sealed” of claim 26).
second depth of a first area between a first pair of the plurality of mesas, and a third depth of a second area between a second pair of the plurality of mesas; the second depth is proportional to a first temperature of the substrate or the base plate; the third depth is proportional to a second temperature of the substrate or the base plate; the third depth is smaller than the second.
Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘340, ‘603, ‘020, ‘008, ‘881, ‘806, and ‘841, as being applied to claim 12 rejection above, further in view of Anderson et al. (US 5583736, hereafter ‘736).
‘630 teaches one seal band area with two bands. The combination of ‘340, ‘603, ‘020, ‘008, ‘881, ‘806 and ‘841 does not teach the limitations of:
	Claim 15: further comprising a first seal band area, a second seal band area, and a non-seal band area, wherein:
the first seal band area and the second seal band area are each bounded by two bands; 
the two bands form seals with a side of the substrate; and
a depth of the first seal band area is different than a depth of the second seal band area or a depth of the non-seal band area.
Claim 27: wherein: each of the two bands is ring-shaped;
the first seal band area is sealed; and 
the second seal band area is sealed.

‘736 is an analogous art in the field of Micromachined Silicon Electrostatic Chuck (title) with a pattern of flat-topped silicon dioxide islands 19 … plasma etching (abstract, Fig. 1). ‘736 teaches that one or more concentric rings 32 around the circular chuck's 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have duplicated the number of imported seals 72, 74 from ‘603 to ‘340, as taught by ‘736. A person of ordinary skill would have known the more seal rings, the better the sealing function. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘340, ‘603, ‘020, ‘008, ‘881, ‘806, and ‘841, as being applied to claims 12 rejection above, further in view of Koshimizu et al. (US 20070084847, hereafter ‘847).
‘340 also teaches some limitations of:
	Claim 17:  a substrate processing apparatus for a hard disc manufacturing apparatus, a reticle fixing apparatus in an EB (electron beam) exposure apparatus, and a CVD, etching or sputtering apparatus for manufacturing elements to be formed on SOS (silicon on sapphire) and SOI (silicon on insulator) wafers ([0002], the claimed “A substrate processing system comprising: the substrate support of claim 12”);
By using the electrodes 7 with a plurality of pairs, radio-frequency current which is used in a plasma process for SOS or SOI wafers can be dispersed into each of the nd sentence, the claimed “a radio frequency (RF) power generator configured to generate RF power and supply the RF power to the substrate support”).

The combination of ‘340, ‘603, ‘020, ‘008, ‘881, ‘806 and ‘841 does not teach the limitations of:
Claim 17: a system controller controlling operation of the RF power generator.

‘847 is an analogous art in the field of Stage, substrate processing apparatus, plasma processing apparatus, control method for stage (title) A stage onto which is electrostatically attracted a substrate (abstract), a backside cooling gas ([0088]).‘847 teaches that The plasma processing apparatus controller 470 includes a stage controller 472 that controls portions of the plasma processing apparatus 10 relating to the stage 35. The stage controller 472 controls the radio frequency electrical power (RF power) supplied from the radio frequency power source 41 (Figs. 1-2, [0075]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added apparatus controller 470 includes a stage controller 472 that controls portions of the radio frequency electrical power, as taught by ‘847, to the RF power of the electrode 7 of the chuck 1 of ‘340, for the purpose of control RF power, as taught by ‘847 ([0075]).
Claims 24 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over ‘340, ‘603, ‘020, ‘008, ‘881, ‘806, and ‘841, as being applied to claims 12 rejection above, further in view of Ito et al. (US 20050152088, hereafter ‘088).
The combination of ‘340, ‘603, ‘020, ‘008, ‘881, ‘806 and ‘841 does not teach the limitations of:
Claim 24:  wherein: the plurality of mesas comprise a first mesa and a second mesa; no mesa exists between the first mesa and the second mesa; and
an area between the first mesa and the second mesa comprises a single step, such that the area includes
a first planar surface extending from a vertically extending side of the first mesa to a top of the single step, and
a second planar surface extending from the bottom of the single step to a vertically extending side of the second mesa.
Claim 39: wherein: the single step is a vertical surface; and
the first surface is lower than the top surface of the first mesa and the top surface of the second mesa.
Claim 40: wherein a height of the single step is equal to a difference between a height of the first mesa and a height of the second mesa.
second depth exists between the first mesa and the second mesa at the first planar surface;
a third depth exists between the first mesa and the second mesa at the second planar surface; and
a height of the step is equal to a difference between the second depth and the third depth.

‘088 is an analogous art in the field of Substrate holding system and exposure apparatus using the same (title), FIGS. 1, 2A and 2B illustrate the structure of a substrate attracting device ([0035]), a substrate attracting portion (chuck) 101 includes protrusions (first protrusions) 102 mainly for electrostatic attraction, protrusions (second protrusions) 103 mainly for vacuum attraction, a ring-like rim 104 adapted to apply vacuum to between the substrate and the substrate attracting portion ([0035]). ‘088 teaches that Fig. 2B of ‘088 shows a single step between the leftist protrusion 103 and the leftist protrusion 102, for the purpose of safe and secure substrate flatness correction must be done to improve the overlay precision and the throughput ([0015], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the shape of the protrusions of ‘088 as the gas enclosure portion 9 of ‘340, for the purpose of safe and .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Applicants argue that Gondhalekar ‘603 does not teach the depths between the protrusions 66 decreases and does not teach the limitation of “depths of at least some of the areas between the plurality of mesas, which are external to the seal band area, are larger than the first depth”, see the 1st paragraph of page 13.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection ‘841 is relied upon for “depths of at least some of the areas between the plurality of mesas, which are external to the seal band area, are larger than the first depth” (limitation 12C) and previously applied ‘285, now replaced by ‘020, ‘008, and ‘881 teaches the depths between the mesas decreases from one end diameter to another.
Office action states without support that passages would gradually increase from the inlet to the outlet, see the middle paragraph of page 13.
This argument is found not persuasive.

Wilby ‘841 platen 50 does not include protrusion, it is not clear how the protrusion would be modified and changes its operation, see the last complete paragraph of page 14 and the 1st complete paragraph of page 15.
This argument is found not persuasive.
This is again attacking reference individually. ‘340 (and many other references) teaches protrusion.
The OC has stated clearly, and replied to Applicants numerous times, that it is superposition of two distribution pattern between ‘340 and ‘841. This is the same concept as Applicants’ mesas distribution (or depth variation) altering the heat transfer rate to compensate the other temperature various sources. By cancelling out variation clearly is desirable to obtain more uniform temperature and purposely improving the substrate temperature uniformly is not a concern for “change the operation” 
‘841 concave center is 0.6 to 1.0 millimeters deep, which is much larger than 8-10 microns as disclosed in the Specification of instant application, see the bridging paragraph between pages 14 and 15.
This argument is found not persuasive.
The claim includes mesas of any depth. Even the depth of the mesas are included in the claim, it is merely an optimization depending on the temperature variation. For example, the flow rate of the coolant in the medium flow passage 8 and the operation temperature would have resulted in different temperature gradient.



Applicants’ inventive concept is to use mesa depth profile to compensate other temperature variation in the chuck (or from outside of chuck), which is taught by ‘285 ([0053], 2nd half). This design concept can be applied to various kinds of temperature variation sources. Applicants are arguing that the other temperature variation does not exist (the cooling channel 8 of ‘340). Particularly Applicants’ claim only described the mesa depth variation without citing the corresponding source of temperature variation in the chuck.
Note also this argument is not relevant to the previous allowed subject matter and later disclosed IDS US 6682603.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants challenged that the label 14, 15 of the cooling channel of ‘340 has not been expressly disclosed as inlet and outlet. In addition to previously cited US 20090250202 (Figs. 1-2) for clearly shown the inlet and outlet of the cooling channels and US 20180142352 (Fig. 5J) for coolant channel from perimeter to the center to the other side of perimeter. US 20040163601 (Fig. 3B) and US 20080289767 (Fig. 6B) also teach inlet and outlet of cooling channel at opposite ends of a diameter.



Applicants submitted IDS, Fig. 6 of JP 07-018438 teaches varying depth of mesas (alternative to ‘841 in the above rejection). US 5923408 is cited for protrusions 26 with steps facing flange 4 (another protrusion) without step (Figs. 8-9, alternative to ‘088 in the above rejection).

US 6538733 teaches a number of concentric rings 76 (col. 3, line 43, Figs. 2-5) that surrounds the central portion of the chuck.

US 6506291 is cited for mesas with varying depth (Fig. 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716